                Case 20-50601-LSS        Doc 40     Filed 08/31/20    Page 1 of 3




                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE

In re:

BOY SCOUTS OF AMERICA AND DELAWARE :                        Chapter 11
BSA, LLC,                          :                        Case No. 20-10343-LSS
          Debtors                  :
                                   :                        Jointly Administered

HARTFORD ACCIDENT AND INDEMNITY                      :
COMPANY and FIRST STATE INSURANCE                    :
COMPANY,                                             :      Case No. 20-50601-LSS
                     Plaintiffs                      :
                                                     :
                       v.                            :
                                                     :
BOY SCOUTS OF AMERICA, et al.                        :
                    Defendants                       :

                 MOTION AND ORDER FOR ADMISSION PRO HAC VICE

         Pursuant to Local Rule 9010-1 and the attached certification, counsel moves the admission

pro hac vice of John C. Sullivan of Post & Schell, P.C.to represent defendant Argonaut Insurance

Company.

                                                  POST & SCHELL, P.C.

                                                  BY:     s/Paul Logan
 Dated: 8/31/2020                                         Paul Logan (No. 3339)
                                                          300 Delaware Avenue
                                                          Suite 1380
                                                          Wilmington, DE 19801
                                                          Phone: (302) 251-8856
                                                          Fax: (302) 251-8857
                                                          E-mail: plogan@postschell.com
                                                          Attorneys for Defendant,
                                                          Argonaut Insurance Company


                                ORDER GRANTING MOTION

         IT IS HEREBY ORDERED counsel’s motion for admission pro hac vice is granted.
               Case 20-50601-LSS         Doc 40       Filed 08/31/20    Page 2 of 3




          CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE

        Pursuant to Local Rule 9010-1, I certify that I am eligible for admission to this Court, am
admitted, practicing, and in good standing as a member of the Bar of the Supreme Court of
Pennsylvania and submit to the disciplinary jurisdiction of this Court for any alleged misconduct
which occurs in the preparation or course of this action. I also certify that I am generally familiar
with this Court’s Local Rules and with the Revised Standing Order for District Court Fund,
effective 08/30/2016. I further certify that the annual fee of $25.00 has been paid to the Clerk of
Court for the District Court.

                                                     POST & SCHELL, P.C.

                                                     BY:   s/John C. Sullivan
 Dated: 8/31/2020                                          John C. Sullivan
                                                           Four Penn Center – 13th Floor
                                                           1600 John F. Kennedy Boulevard
                                                           Philadelphia, PA 19103
                                                           Phone: (215) 587-1000
                                                           Fax: (215) 587-1444
                                                           E-mail: jsullivan@postschell.com




                                                 2
               Case 20-50601-LSS        Doc 40     Filed 08/31/20     Page 3 of 3




                                CERTIFICATE OF SERVICE

       Paul Logan, attorney for defendant Argonaut Insurance Company, certifies that on this 31st

day of August 2020, he caused the attached Motion and Order for Admission Pro Hac Vice to be

electronically filed with the Court. Service of same will be made upon all counsel via the Court’s

ECF system.




                                                            s/Paul Logan
                                                            Paul Logan
